DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchikawa et al. (US20020108776).
Re Claim 1, Uchikawa show and disclose
 	A multilayer circuit board, comprising: 
a plurality of metal layers (of the circuit board 1, fig. 1), a blind via (blind 5B, fig. 1) and/or a buried via (buried via 5C, fig. 1), wherein the multilayer circuit board is configured to transmit signals between different ones of the metal layers through a metal line of the corresponding metal layers and the blind via or the buried via (the circuit board is designed for and capable to transmit signals, fig. 1), wherein the blind via has includes a pad (pad 22a, fig. 1) disposed on a non-opening side of the blind via, and the buried via includes a pad (pads 30a and 40a on 5C, fig. 1) disposed on each of an upper orifice and a lower orifice thereof, wherein
an upper or lower metal layer (metal layer 40a under blind via 5B, fig. 1) on the non-opening side of the blind via adjacent to the blind via has a first hole (hole in layer 40a or 60a below blind via 5B, fig. 1) which is located in a position corresponding to the pad on the non-opening side of the blind via in a depth direction of the blind via (fig. 1); and/or
an upper and/or lower metal layer (metal layer 60a or 50a, fig. 1) adjacent to the buried via has a second hole (hole in 60a or 50a above or below 5C, fig. 1) which is located in a position corresponding to the pad of the upper orifice and/or the lower orifice of the buried via in a depth direction of the buried via (fig. 1).
	Re Claim 2, Uchikawa show and disclose
The multilayer circuit board according to claim 1, wherein a projection of the first hole completely covers a projection of the pad on the non-opening side of the blind via on a surface perpendicular to the depth direction of the blind via (fig. 1).
Re Claim 3, Uchikawa show and disclose
The multilayer circuit board according to claim 1, wherein a projection of the first hole at least partially overlaps with a projection of the pad on the non-opening side of the blind via on a surface perpendicular to the depth direction of the blind via (fig. 1).
Re Claim 4, Uchikawa show and disclose
The multilayer circuit board according to claim 1, wherein the first hole is a single hole or has a plurality of first sub holes with metal therebetween (fig. 1).
Re Claim 5, Uchikawa show and disclose
The multilayer circuit board according to claim 1, wherein a metal layer (40 and 60.fig. 1) having the first hole on the non-opening side of the blind via has a plurality of layers (fig. 1).
Re Claim 7, Uchikawa show and disclose
The multilayer circuit board according to claim 1, wherein the first hole has a round, rectangular, or irregular shape (fig. 1); and/or the second hole has a round, rectangular, or irregular shape (fig. 1).
Re Claim 8, Uchikawa show and disclose
The multilayer circuit board according to claim 1, wherein the multilayer circuit board is configured to be used in at least one of a solid-state drive, a graphics card, a data center, or a router (the multilayer circuit board, fig. 1 of Uchikawa is capable of be used in at least one of a solid-state drive, a graphics card, a data center, or a router; furthermore, this limitation is an intended-use limitation, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 UAPQ2d 1647 (1987).).
	Re Claim 9, Uchikawa show and disclose
The multilayer circuit board according to claim 1, wherein the multilayer circuit board has at least three metal layers (fig. 1).
Re Claim 11, Uchikawa show and disclose
The multilayer circuit board according to claim 1, wherein a projection of the second hole at least partially overlaps with a projection of the pad on the upper orifice or the lower orifice of the buried via on a surface perpendicular to the depth direction of the buried via (fig. 1).
Re Claim 12, Uchikawa show and disclose
The multilayer circuit board according to claim 1, wherein the second hole is a single hole or has a plurality of second sub holes with metal therebetween (fig. 1).
Re Claim 13, Uchikawa show and disclose
The multilayer circuit board according to claim 1, wherein a metal layer (metal layer 60a, fig. 1) having the second hole above or below the buried via has a plurality of layers (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchikawa et al. 
Re Claims 6 and 14, Uchikawa show and disclose
The multilayer circuit board according to claims 4 and 1 respectively, wherein the multilayer circuit board comprises a metal layer (40a or 60a, fig. 1) with the first hole having a plurality of the first sub holes (fig. 1); and a metal layer with the second hole having a plurality of the second sub holes (metal layer 60a and 50a with the second hole under or above 5C having a plurality holes, fig. 1);
Uchikawa disclosed claimed invention except for a metal layer with the first hole as a single hole, and a metal layer with the second hole as a single hole; since Uchikawa disclosed the metal layer (40a or 60a, fig. 1) with the first through hole (hole under 5B, fig. 1), and the metal layer (60a or 50a, fig. 1) with the first through hole (hole under or above 5C, fig. 1), therefore, it would have been obvious to one having ordinary skill in the art to use a metal layer with a single hole, in order to be able to have variety design choice of number of the holes od a metal layer for the electronic device; and since a metal layer having one hole or more than one holes is just a design choice and not a subject of allowable matter at all, since there is not any description of why a metal must have only one hole and what is the benefit; furthermore, claim 4, 6 and 14 also stated the metal layer could have one single hole or more than one holes.
Re Claim 10, Uchikawa show and disclose
The multilayer circuit board according to claim 1, 
Uchikawa disclosed claimed invention except for wherein a projection of the second hole completely covers a projection of the pad on the upper orifice or lower orifice of the buried via on a surface perpendicular to the depth direction of the buried via. Since Uchikawa disclosed the second hole under the pad on the upper orifice or lower orifice of the buried via on a surface perpendicular to the depth direction of the buried via (see claim 1 above), only difference is the second hole is nor large enough, the projection of the second hole does not completely covers the projection the pad on the buried via, therefore, it would have been obvious to one having ordinary skill in the art to use a larger second hole such that its projection could completely cover the pad of the buried via, in order to be able to have variety design choice of sizes of the second hole for the electronic device; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.   In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20220148942-A1 US-20220051972-A1 US-20050016768-A1 US-20050178585-A1 US-20050039950-A1 US-20200205284-A1 US-20070186413-A1 US-20060065434-A1 US-5699613-A US-5142775-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848